Citation Nr: 1738279	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-23 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1944 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  A Travel Board hearing was set for May 2017, but the Veteran withdrew his hearing request in April 2017. 
	
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record fails to demonstrate that the Veteran's currently diagnosed bilateral tinnitus had its onset during active duty. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 
VA has a duty to notify the Veteran of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  The VA satisfied its duty to notify by a letter in August 2012.

In addition, VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  VA obtained the Veteran's service treatment records and post-service treatment records.  The Veteran previously received VA audiological examinations in November 2006, August 2009, and March 2011, relative to his service-connected bilateral hearing loss, in which he denied a history of tinnitus.  Additionally, the Board notes that the Veteran also received VA examinations in July 2012 and August 2012 in connection with the present tinnitus claim, and the Board finds that the examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, VA has satisfied its duty to assist.

II. Service Connection
The Veteran asserts generally that service connection is warranted for his bilateral tinnitus as a result of his service in the Navy.  The Board notes from the Veteran's Notice of Separation that he served as a Motor Machinist's Mate and as such, the Board finds that noise exposure has been established.

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if the disability is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court of Appeals for Veterans Claims has held in a recent decision that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309 (a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The Board notes that the Veteran's service treatment records are silent as to any audiological complaints or diagnoses, including tinnitus.  

Post-service, the Veteran presented for VA examinations for his service-connected bilateral hearing loss in November 2006, August 2009, and March 2011.  In each of these examinations, the Veteran denied complaints of tinnitus or a history of same.    In June 2012 correspondence to VA, the Veteran stated that he had ringing in his ears that awakened him from sleep.  The Veteran also received a VA examination in July 2012 for his hearing loss and tinnitus claims.  During the July 2012 examination, the Veteran reported recurrent bilateral tinnitus that would wake him up in the middle of the night.  He stated that the tinnitus had begun two to three months prior to the examination.  The Board notes that the VA examiner did not review the Veteran's claim file or provide an opinion as to the etiology of the Veteran's tinnitus.  However, VA obtained an August 2012 VA examination report by another VA examiner who reviewed the Veteran's claim file, including service treatment records and VA medical records.  According to the August 2012 VA examiner, the Veteran's bilateral tinnitus was not caused by or a result of the Veteran's military service.  The examiner reasoned that the date and circumstances of the tinnitus onset did not match the Veteran's military service period and circumstances of onset during military service.  The examiner also opined that there was no evidence of any constant pathological tinnitus or a military nexus for tinnitus.  He noted that tinnitus was denied in November 2006 and August 2009.      

VA obtained a medical opinion to evaluate the Veteran's tinnitus and the audiologist determined that the Veteran's bilateral tinnitus was not caused by or a result of the Veteran's military service.  The Board places high probative weight on the August 2012 VA opinion, as the examiner reviewed the Veteran's claims file and provided adequate rationale for the opinion that the Veteran's tinnitus disability is not related to service.   

Regarding the Veteran's assertions that he experienced tinnitus beginning in the 1970s, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2016).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the Veteran is certainly competent to report ringing in the ears.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  The Veteran is competent to report symptomatology capable of lay observation, such as ringing in the ears.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran's accounts of tinnitus onset are inconsistent because although he seeks service connection for tinnitus, the Veteran's first report of tinnitus occurred in early 2012, more than six decades after his separation from service.  As such, the Veteran's assertions are not deemed credible, despite the association of his military service with in-service noise exposure.  Therefore, the Board assigns little probative weight to the Veteran's lay statements that his tinnitus had its onset in service or that he has experienced tinnitus consistently since separation from service.  

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's disability is properly afforded such consideration, as tinnitus (organic disease of the nervous system) is an enumerated condition under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1331.  The Board acknowledges the Veteran's assertion that he has had tinnitus continuously since service.  However, the Board notes that these assertions are not consistent with the Veteran's November 2006, August 2009, and March 2011 VA examinations in which he denied experiencing any tinnitus.  Thus, the Board does not find that the lay statements of tinnitus since service constitute competent and credible evidence of a nexus between the Veteran's military service and the currently diagnosed disability.  As discussed above, the most probative medical opinion concluded that the tinnitus is not due to the Veteran's period of active service.  Therefore, the Board places more probative value on the August 2012 VA examination in determining the etiology of the Veteran's condition.  

Furthermore, the most competent and credible evidence of record is against a finding that that the Veteran's disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with tinnitus until many years after service.

The preponderance of the evidence does not establish that the Veteran's currently diagnosed tinnitus is related to his period of active duty.  Instead, the most probative evidence of record demonstrates that the disorder was diagnosed more than six decades following separation.  Further, there is no probative evidence of record to demonstrate a link between the Veteran's tinnitus and his time in service. 

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for tinnitus is denied.


ORDER

Service connection for tinnitus is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


